964 F.2d 924
SECURITIES INVESTOR PROTECTION CORPORATION, Plaintiff-Appellant,v.Seymour VIGMAN, et al., Defendants,andRobert G. Holmes, Jr., Defendant-Appellee.Eugene W. BELL, Trustee for the liquidation of Joseph SebagIncorporated ("Bell");  Laurence A. Schroeder, SuccessorTrustee for the Liquidation of First State SecuritiesCorporation ("Schroeder"), Plaintiffs-Appellants,v.Seymour VIGMAN, et al., Defendants,andRobert G. Holmes, Jr., Defendant-Appellee.
Nos. 89-55094, 89-55128.
United States Court of Appeals,Ninth Circuit.
May 19, 1992.

On Remand from the United States Supreme Court.
Before:  SCHROEDER, THOMPSON and TROTT, Circuit Judges.


1
The mandate of the United States Supreme Court, certified on April 27, 1992, reversed the judgment of this court published at 908 F.2d 1461 (9th Cir.1990).   Accordingly, we remand this case to the district court for further proceedings consistent with the opinion of the Supreme Court in Holmes v. Securities Investor Protection Corporation, et al., --- U.S. ----, 112 S. Ct. 1311, 117 L. Ed. 2d 532 (1992).